Tilson, Judge:
The appeals to reappraisement listed in schedule C, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the price at the time of the exportation of the merchandise covered by said appeals at- which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade is the appraised values, less any amount added under duress.
On the agreed facts, and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.